Citation Nr: 0508342	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for temporomandibular 
syndrome (TMJ).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1988 to February 
1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision that, inter alia, denied 
service connection for a neck disability, for a low back 
disability, for a left knee disability, and for TMJ.  The 
veteran filed a notice of disagreement (NOD) in August 2001, 
and the RO issued a statement of the case (SOC) in September 
2000.  The veteran filed a substantive appeal in October 
2000.  In November 2000, the RO issued a supplemental SOC 
(SSOC), reflecting the denial of each of the claims for 
service connection.

In August 2002, the Board undertook additional development of 
the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were been held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, in August 2003, the Board remanded each of these 
matters on appeal to the RO for initial consideration of the 
recently developed evidence and further action.  In December 
2004, the RO issued a SSOC, reflecting the continued denial 
of the claims on appeal for service connection for a neck 
disability, for a low back disability, for a left knee 
disability, and for TMJ.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The competent evidence establishes that the veteran does 
not have a neck disability. 

3.  There is no competent evidence or opinion establishing 
that the veteran currently has a low back disability that is 
medically related to service.

4.  The competent evidence establishes that the veteran does 
not have a left knee disability. 

5.  There is no competent evidence or opinion establishing 
that the veteran currently has a TMJ disability that is 
medically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a neck 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.309 
(2004).

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.309 
(2004).

3.  The criteria for a grant of service connection for a left 
knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.309 (2004).

4.  The criteria for service connection for TMJ are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the September 2000 SOC, and the November 2000 and 
December 2004 SSOCs, as well as the January 2002 and December 
2002 letters, the RO notified the veteran of the legal 
criteria governing the claims (to include the three criteria 
for establishing service connection), the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of each of the claims.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's January 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claims(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in July 2000, the 
VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the January 2002 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran well over a year before 
the December 2004 SSOC; and, during the interim period of the 
Board's remand in 2003, the veteran has been afforded 
substantial time to submit any additional evidence.  
Accordingly, the RO afforded the veteran well over a one-year 
period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with any claim on appeal.  As 
indicated below, the RO has obtained copies of the veteran's 
service medical records and certain private medical treatment 
records, and has arranged for the veteran to undergo VA 
examination in connection with the issues on appeal.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claims.  No response to the 
RO's February 2004 letter, requesting completion and return 
of an authorization and consent to release information, has 
been received, and the veteran has cancelled further VA 
examinations.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that the 
VA may obtained.

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of each of the claims 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on each of the claims on appeal. 



II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

A.  Neck Disability

Service medical records show neither complaints nor 
manifestations of a neck disability, or any trauma to the 
veteran's neck.

A March 2000 medical statement by Robert Barnett, a 
chiropractor, indicates that he had treated the veteran in 
1995 for neck problems.  Records also reflect message therapy 
in April 1999, March 2000, and May 2000 for tightness in the 
cervical-thoracic area, aggravated by stress. 

The veteran underwent a VA examination in June 2003.  He then 
reported that his neck began bothering him in service in 
1993, and that he was treated with medications and diagnosed 
with a sprain.  The veteran reported treatment by a private 
chiropractor.  He indicated that his condition was aggravated 
by sports and sleeping, and the pain occurred daily and was 
worsening.  The veteran described a dull pain, until he 
turned a certain way, and then the pain became sharp.  
Reportedly, his neck pain was relieved by medication, 
chiropractic care, and massage and icy hot treatment.  

On examination, the veteran was able to touch his chin to his 
chest, and extend to 30 degrees.  Rotation was to 30 degrees 
bilaterally, and muscle strength was 5 out of 5 against 
resistance.  The veteran's shoulders were symmetrical without 
swelling, spasm, tenderness, crepitus, or click.  The VA 
examiner found the veteran's neck to be within normal limits, 
and opined that the veteran's neck pain was less likely than 
not related to military service.

In this case, notwithstanding the veteran's assertions of 
neck pain, there is no competent evidence that establishes 
that he has, or ever has had, a neck disability.  While the 
June 2003 VA examiner indicated that the veteran's neck pain 
was less likely than not related to military service, 
complaints of pain, alone, without underlying pathology, do 
not establish the existence of a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  In this case, none of the veteran's in-service 
or post-service medical records establishes the presence of a 
neck disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the currently claimed disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the claim for service 
connection for a neck disability must be denied because the 
first essential criterion for the grant of service 
connection-competent evidence of the disability for which 
service connection is sought-has not been met.

B.  Low Back Disability

Service medical records show that, on a "Report of Medical 
History" completed by the veteran in December 1993, he 
reported recurrent back pain.  The examiner noted chronic 
recurrent a.m. low back pain resolved with range of motion 
exercise, not considered disabling.

A March 2000 medical statement by Robert Barnett, a 
chiropractor, indicates that he had treated the veteran in 
1995 for low back problems.  Records also reflect message 
therapy in April 1999, March 2000, and in May 2000.

The veteran underwent a VA examination in June 2003.  He 
reported that his low back pain became worse in service in 
1989.  He reported having back pain in his childhood, which 
was aggravated by sleeping on cots on submarines.  
Reportedly, the veteran had to lie on his side to sleep.  The 
veteran reported that the pain bothered him chronically, and 
flared every two months or so and lasted about two hours.  
His low back pain was aggravated by stress, bending, and 
sleeping; over-the-counter medication and stretching 
alleviated the low back pain.

On examination, the veteran's spine and hips were in 
alignment without swelling, spasm, or tenderness; his 
musculature appeared within normal limits.  Range of motion 
of the lumbar spine was to 90 degrees on flexion, to 30 
degrees on extension, to 30 degrees on right lateral bending 
and 30 degrees on left lateral bending, and to 30 degrees on 
rotation to the right and left.  The veteran could heel toe 
and tandem walk without effort.  He was able to squat, 
although not into a full squat, for fear his knee would give 
out.  He had a negative Romberg.  Straight leg raising was to 
90 degrees.  X-rays revealed a retrolisthesis and an 
osteophyte on L5 over S1.

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for a low 
back disability.  

Initially, the Board finds that while service medical records 
reflect a complaint of recurrent low back pain and assessment 
of chronic recurrent a.m. low back pain, not considered 
disabling, there are no actual findings or diagnosis of a 
specific low back disability during service.  

Further, following the veteran's discharge from service in 
1994, the first evidence of any back disability, to include a 
retrolisthesis and an osteophyte on L5 over S1, was not until 
many years later, in 2003.  While the veteran continues to 
suffer from low back pain that is presumably associated with 
a retrolisthesis and an osteophyte on L5 over S1 (which may 
constitute a disability diagnosed post-service), the Board 
notes that there is no competent medical evidence addressing 
the medical relationship between any such current low back 
disability and service.  The June 2003 VA examiner only noted 
the findings of a retrolisthesis and an osteophyte on L5 over 
S1, without more.  

The Board also points out that the veteran has frustrated the 
Board's efforts to obtain a definitive opinion as to both 
current disability, and, if so, whether there is a medical 
nexus between such disability and service, to include the 
veteran's in-service complaints.  The Board has attempted to 
develop this issue, for the specific purpose of having the 
veteran undergo medical examination to obtain the evidence 
needed to adjudicate the claim.  The veteran was duly 
notified of the need for such evidence, apprised of the 
possible consequences of failing to report to an examination, 
and then scheduled for a VA examination.  He chose not to 
report; hence, the Board has no choice but to adjudicate the 
claim on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655.  

The Board emphasizes that the duty to assist the veteran in 
the development of evidence pertinent to his claim is not a 
"one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In a case such as this, where additional medical 
evidence, in the form of medical findings and opinion, is 
required to determine entitlement to benefits, the veteran 
may not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence.  
Id. 

C.  Left Knee Disability

Service medical records show that the veteran first 
complained of left knee pain in April 1989.  Range of motion 
of the left knee at that time was full.  He again complained 
of left knee pain in August 1992; he was advised to stop 
running.  In September 1992, the examiner questioned whether 
the veteran had a lateral meniscus tear; a MRI scan in 
October 1992 revealed a degenerative signal of the posterior 
horn of the medial meniscus, but no meniscal tear or other 
bony or soft tissue pathology.  At that time the veteran 
indicated that he had no pain for a while, but he had not 
been running.  The veteran again complained of left knee pain 
in November 1992.  Recommended treatment was stretching, and 
his symptoms were noted as improved.

Private medical records show that the veteran complained of 
left knee/shin swelling in September 1997, after being kicked 
by another player during a soccer game.  His left shin was 
bruised and tender.

A March 2000 medical statement by Robert Barnett, a 
chiropractor, indicates that he had treated the veteran in 
1995 for knee problems.  The veteran had reported that his 
knee had been bothering him for several years, and that he 
had knee pain with stairs, athletics, etc.  Records also show 
that the veteran discussed knee surgery in March 2000.

The veteran underwent a VA examination in June 2003.  He 
reported that his knee began bothering him in service in the 
early 1990s, while running.  Reportedly, the veteran twisted 
his knee and heard a pop, which was diagnosed then as a 
strain and treated with medications and physical therapy.  
His left knee now bothers him intermittently and locks; he 
has had no popping, no falls, and no surgery.  Nor has he had 
any injections.  Aggravating conditions are stairs, distance 
walking, and driving; alleviating conditions are rest and 
"working it out."

On examination, the veteran's knees were symmetrical without 
swelling, crepitus, click, or effusion; there was no joint 
line tenderness.  Range of motion of the left knee was to 130 
degrees on flexion and to 0 degrees on extension.  The 
veteran was able to squat, but was fearful of a full squat.  
Both varus and valgus stresses were stable.  The veteran had 
a negative McMurray, Lachman, Drawer, pull and grind 
examinations; his musculoskeletal strength was 5/5, 
bilaterally, including his quads, and his deep tendon 
reflexes were 2+ and equal in his lower extremities.  The VA 
examiner found the veteran's knees to be within normal 
limits, and opined that the veteran's knee pain was less 
likely than not related to military service.

In this case, notwithstanding the veteran's assertions of 
intermittent left knee pain, there is no competent evidence 
that establishes that he has a current left knee disability.  
The Board notes that, although the June 2003 VA examiner 
indicated that the veteran's knee pain was less likely than 
not related to military service, in this case, none of the 
competent evidence establishes the presence of a left knee 
disability.  As with respect to the neck disability claim, 
the Board emphasizes that complaints of pain, alone, do not 
establish a knee disability, which is a necessary predicate 
for a grant of service connection for the claimed disability 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin, 155 F. 3d at 1353; Brammer, 3 
Vet. App. at 225.  As with the neck, the claim for service 
connection for a left knee disability must be denied because 
the first essential criterion for the grant of service 
connection-competent evidence of the disability for which 
service connection is sought-has not been met.

D.  Temporomandibular Syndrome (TMJ)

Service medical records at the time of the veteran's 
enlistment examination in May 1988 show that his teeth were 
not examined.

Service dental records at the time of the veteran's initial 
dental examination in June 1988 note an abnormality of 
occlusion (OCC-I).  Records reflect that, beginning in 
November 1988, the veteran underwent removal of impacted 
teeth, and show a finding of reduced occlusion in March 1989.

The veteran underwent a VA dental examination in May 2003.  
He reported that he developed TMJ pain, bilaterally (worse on 
left side), following the removal of wisdom teeth in service.  
Following uneventful healing, he felt that his bite was off 
and had remained the same since service.  The veteran 
reported difficulty opening the mouth following meals, which 
intensified in stressful periods.  On examination, range of 
motion was to 23 millimeters for interincisal, to 4 
millimeters for protrusive, to 4 millimeters for right 
lateral, and to 7 millimeters for left lateral; no bone loss 
was noted.  The panoramic film of the veteran's teeth 
revealed no abnormal findings; however, the VA examiner noted 
that such film was not for diagnosis of soft tissue of TMJ.  
The VA examiner added that the veteran's limited occlusal 
opening without crepitus was suggestive of possible anterior 
displaced disc.  The VA examiner also noted that the veteran 
attributed his limited oral opening to the extraction of 
three wisdom teeth in military service.

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for TMJ.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, the veteran's service medical records do not 
reflect any TMJ disability, other than an abnormal occlusion 
(OCC-I) noted at the veteran's first service dental 
examination.  While the veteran continues to attribute his 
limited oral opening (which may be a manifestation of a 
current disability) to the extraction of impacted teeth in 
service, the Board finds that there is no competent medical 
evidence addressing the medical relationship between any such 
current TMJ disability and service.  The May 2003 VA examiner 
only noted that findings were suggestive of an anterior 
displaced disc, without more.  Moreover, the May 2003 VA 
examiner's inclusion of the veteran's assertion as to a 
medical relationship in the examination report does not 
transform the reported lay assertion into competent evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Here, there is no medical evidence of a 
nexus between any current TMJ disability and the veteran's 
military service, and the veteran has not alluded to the 
existence of any such evidence.  

E.  Conclusion

In adjudicating each claim on appeal, the Board has 
considered the appellant's assertions advanced in connection 
with each claim.  However, as indicated above, each claim 
turns on a medical matter-for the neck and left knee, the 
question of current disability, and for low back and TMJ, the 
question of a medical nexus to service.  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent evidence to support the claims, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1991). 


ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for TMJ is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


